PHILLIPS, Judge.
Indicted and tried for armed robbery in violation of G.S. 14-87 defendant was convicted of common law robbery as a lesser included offense. Relying upon the reasoning of our Supreme Court in State v. Hurst, 320 N.C. 589, 359 S.E. 2d 776 (1987), where it was ruled that felonious larceny is not a lesser included offense of armed robbery, defendant’s only contention here is that common law robbery is not a lesser included offense of armed robbery and the court erred in charging the jury and in accepting a verdict thereon. But since Hurst was overruled by State v. White, 322 N.C. 506, 369 S.E. 2d 813 (1988), in which the Supreme Court reaffirmed its holding in State v. Joyner, 312 N.C. 779, 324 S.E. 2d 841 (1985) and other cases that common law robbery is a lesser included offense of armed robbery, defendant’s contention must be and is overruled.
No error.
Judges Eagles and Parker concur.